Title: To George Washington from William Heath, 29 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Decr 29th 1780
                        
                        The receipt of the enclosed papers, which this moment came to hand, compels me again to take up my pen, and
                            trouble your Excellency on a subject, on which the very existance of these Posts depend. I therefore trust you will excuse
                            the repetition. I submit to your Excellency what expectations are to be found, from the spirit & complexion of
                            the papers.
                        If the Q.M. General wants any number of men, to effect bringing forward the provisions, they shall be
                            immediately sent upon his nameing the number, but I do most earnestly intreat that some regular & effectual mode
                            may be immediately adopted for our relief, and matters not left in the way they appear to be in at present, it is very
                            evident if they do, the army must very soon starve or disperse. I have the honor to be with the greatest respect your
                            Excellencys most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Dr Sir
                                Fishkill Sunday 27 Decr 1780
                            
                            I Recd a Line from you a few minutes ago requesting a Craft might be sent to N. Winsor to transport a
                                Number of Barrels of flour to the garrison at west point. I have endeavoured to procure a Conveyance but totally
                                unaccessable all the crafts employ’d with us (excepting one) are now laid up, & this one is up the river
                                waiting the arivel of flour from back the country should it not arive soon, I am Doubtfull wether (if this weather
                                Continues longer than the Day) if it will at all—I wish you woud make trial to prevail on Mr White
                                to take some remains of Clothing of Mr Clarke & britt Commasarys now at your post for the
                                Line of Conneticut the Latter of the Line of Massachusets with the flour you mention’d to be at Newwnsor we have a
                                Quantity of flour at Mr Kitteltas Mill I know not how it can be transported—we have two small Boats Could hands be
                                procured to man them I some thing think they might answer purpose of Collecting Small parcells of flour & I
                                will be much Oblig’d to you if any men can be spared from your side to Consult Majr Platt on the Subjt of Collecting
                                the flower and having it sent to the fort with what is at Mr Kitteltas this place &
                                Newwinsor will amount to near one hundred Barrels Consider the Circumstances of the troops now wanting provision
                                & Our want of hands to Supply them I Dred the Consequences pray let me hear from you as soon as possible might
                                I advise I should think the Sending Batteau & hands from the fort & not trust to
                                chances of conveyances only most eligible. I am Dr Sir Yr Most Obt Sert
                            
                                J. Fisher D.Q.M.
                            
                            
                                Sir Capt. Mitchell Says that no craft can be procured here to carry the flour down the River he
                                    wishes to have your Directions about the Matter. yours
                            
                            
                                P. Anspach
                            
                        
                        
                     Enclosure
                                                
                            
                                Decr 28—80
                            
                            Let battews be Manned to carry what flour they can down to West point the fatigue Men may be employ’d
                                if there are no Battew men but there ought in each Battew to be one Man acquainted with the River if there be no
                                battews let Capt. Mitchell write to Genl Heath & send the Letter by express to Newwinsor & if there
                                be no express boat there let the express proceede by Land to West point to desire Genl Heath to send up boats for the
                                flour. 
                            
                                T. Pickering Q.M.G.
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Fishkill 28th Decr 1780
                            
                            Mr Fisher informs me you are Starving for want of Flour, and that there is a quantity at Fishkill
                                Landing, Kittletas’s Mills and New Windsor—Mr Werd Commsy there has about 30. or 40. bbls—all the sloops lately in
                                public employ, have laid up for the Winter, except one that is up the river, and momently expected
                                down.
                            Can’t you send Batteaux for the flour in this quarter, if you cannot I do not know how you will get it.
                            We are half the time destitute of flour at this post, having no more than four, Four-Horse Teams, at the
                                Post, and the justices cannot get the People to turn out with their Waggons so much are they disgusted at their ill
                                usage from the public, by withholding payment, for past and present services.
                            If Flour is to be transported from this post, and its Neighborhood, then must be an Impress Warrant for
                                Teams, & Soldiers to Collect them; a most disagreeable task to preform. I am Sir your Huble Servt
                            
                                Jno. Keese D.Q.M.
                            
                            
                                Copy
                            
                        
                        
                    